DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0188371) in view of Doylend (US 2017/0184450). 
Regarding Claim 1, Bao teaches a LIDAR system [Abstract], comprising: an optical manifold [#401 of Fig 4A; 00404A] that includes multiple cores that each generates an outgoing LIDAR signal that carries one or more channels [#402A-E; 436A-E of Fig 4A, 0026; 0041]; scanning heads located apart from the optical manifold and each being associated with one of the cores, the scanning heads configured such that each scanning head receives an outgoing LIDAR signal from the associated core [#110A, #110B, #112A-E of Fig 1A, 1B; #402A-E, #438A-E of Fig 4A; 0041-42]; the scanning heads each being configured to transmit one or more LIDAR output signals that each carries light from a different one of the channels and such that the different LIDAR output signals each travels away from the scanning head in a different direction [#110A-E, #108, #112 of Fig 1; 0035]; and each of the cores being associated with different core electronics, the core electronics being configured to tune a property of the outgoing LIDAR signal generated by the associated core [#402A-E; 436A-E of Fig 4A, 0026; 0041]. Bao does not explicitly teach – but Doylend does teach the tuning of the property causing a change to the direction that the one or more LIDAR output signals travel away from the scanning head associated with the core electronics [#210, #242 of Fig 2; 0049]. It would have been obvious to modify the system of Bao to include tuning capability of steering an output signal across a field of view at high speed without the need for mechanically moving parts.
Regarding Claim 2, Bao also teaches wherein the property of the outgoing LIDAR signal tuned by the core electronics is the frequency of the outgoing LIDAR signal [#402A-E; 436A-E of Fig 4A, 0041-2]. 
Regarding Claim 3, Bao also teaches wherein an optical fiber carries the outgoing LIDAR signal from the manifold to one of the scanning heads [#112 A-E of Fig 1; 0035].
Regarding Claim 4, Bao also teaches wherein the core electronics are located in the manifold [#401-#408 of Fig. 4A, 0040-42]. 

Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0188371) and Doylend (US 2017/0184450) as applied to claim 1 above, and further in view of Schmalenberg (US 2017/0350965).
Regarding Claim 5, Bao does not explicitly teach – but Schmalenberg does teach wherein each core and the associated core electronics are located on a on a different core card and the core cards are located in the manifold [Fig 3, 4; 0031; 0034]. It would have been obvious to modify the system of Bao with a specific core arrangement for the purpose of widening the field of view of a LIDAR device. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0188371) and Doylend (US 2017/0184450) as applied to claim 1 above, and further in view of Lardin (US 2016/0377721).
Regarding Claim 6, Bao does not explicitly teach – but Lardin does teach the LIDAR data including at least one component selected from the group consisting of the radial separation between the LIDAR system and an object located outside of the LIDAR system and a radial velocity between the LIDAR system and an object located outside of the LIDAR system [Fig 2; 0015; 0020]. It would have been obvious to modify the system of Bao to include determining radial separation for providing a laser ranging system capable of measuring both distance and velocity of an object outside of the measurement system.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0188371), Doylend (US 2017/0184450) and Lardin (US 2016/0377721), as applied to claim 6 above, and further in view of Tascione (US 2018/0050704).
Regarding Claim 7, Bao does not explicitly teach – but Tascione does teach: data electrical links and master electronics, each of the data electrical links carrying LIDAR data from one of the core electronics to the master electronics [#101-105, #110-#114, #120 of  Fig 1; 0027-28]. It would have been obvious to modify the system of Bao to include providing a sensor system using a control system using data from a collection of sensors (which can include LIDAR sensors) to control various operational systems within a vehicle in order to autonomously operate a self-driving vehicle [0025]
Regarding Claim 8, Bao also teaches remote electronics located external to the manifold [0026; 0041-42], Bao does not explicitly teach – but Tascione does teach remote electronics receiving the LIDAR data from the master electronics and also processing signals from sensors that are external to the LIDAR system [#101-105, #110-#114, #120 of  Fig 1; 0027-28]. It would have been obvious to modify the system of Bao to include providing a sensor system using a control system using data from a collection of sensors (which can include LIDAR sensors) to control various operational systems within a vehicle in order to autonomously operate a self-driving vehicle [0025].

Claim(s) 9, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0188371) in view of Schmalenberg (US 2017/0350965).
Regarding Claim 9, lnnovusion discloses a LIDAR system [Abstract], comprising: an optical manifold [#401 of Fig 4A; 0040-1] that includes a housing [0024; 0043] in which are positioned multiple cores that each generates an outgoing LIDAR signal that carries one or more channels [#402A-E; 436A-E of Fig 4A, 0026; 0041]; scanning heads located apart from the optical manifold and each being associated with one of the cores, the scanning heads configured such that each scanning head receives an outgoing LIDAR signal from the associated core [#110A, #110B, #112A-E of Fig 1A, 1B; #402A-E, #408A-E of Fig 4A; 0041-42], the scanning heads each being configured to transmit one or more LIDAR output signals that each includes light from a different one of the channels and such that the different LIDAR output signals each travels away from the scanning head in a different direction direction [#110A-E, #108, #112 of Fig 1; 0035]; a first core is connected to a first connector in the housing [#402, #406, #432 of Fig 4A;  0041], the outgoing LIDAR signal generated by the core included on the first core card being a first outgoing LIDAR signal core [#110A, #110B, #112A-E of Fig 1A, 1B; #402A-E, #408A-E of Fig 4A; 0041-42]; the second core configured to be connected to the first connector [#402, #406, #432 of Fig 4A;  0041], the second core configured to generate a second outgoing LIDAR signal that carries one or more second channels, the second outgoing LIDAR signal having different optical properties from the first outgoing LIDAR signal [#402, #406, #432 of Fig 4A;  0041]. Bao does not explicitly teach – but Schmalenberg does teach cores each being included on a different core card, one of the core cards being a first core card; and a second core card located outside of the housing; the second core card having a core[ #12, #18, #28 of Fig 4; 0030-31].It would have been obvious to modify the system of Bao to include different core cards and a corresponding lens array to widen the field of view of a LIDAR device.
Regarding Claim 14, Bao also teaches from the manifold to one of the scanning heads [#112 of Fig 1;  0035].
Regarding Claim 15, Bao also teaches  wherein the first core is located in a housing for the manifold [Fig 4A; 0024; 0040-43]. Bao does not explicitly teach but Schmalenberg does teach a first core card [ #12, #18, #28 of Fig 4; 0030-31]. It would have been obvious to modify the system of Bao to include different core cards and a corresponding lens array to widen the field of view of a LIDAR device.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0188371), Doylend (US 2017/0184450) and Schmalenberg (US 2017/0350965), as applied to claim 9 above, and further in view of Donovan (US 2017/0307736).
Regarding Claim 10, Bao does not explicitly teach – but Donovan does teach wherein the difference between the optical properties of the first outgoing LIDAR signal and the second outgoing LIDAR signal includes at least one difference selected from the group consisting of a different number of channels carried by the first outgoing LIDAR signal and the second outgoing LIDAR signal, different channel wavelengths carried by the first outgoing LIDAR signal and the second outgoing LIDAR signal, different channel waveforms carried by the first outgoing LIDAR signal and the second outgoing LIDAR signal, different modulation of the channels carried by the first outgoing LIDAR signal and the second outgoing LIDAR signal, and chirp of the channels carried by the first outgoing LIDAR signal and the second outgoing LIDAR signal [#700-#704 of Fig 7; 0066]. It would have been obvious to modify the system of Bao for the purpose of providing a LIDAR system that use multiple wavelengths of light to improve performance and that may also reduce size, cost, and complexity [0050].

Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0188371) and Schmalenberg (US 2017/0350965), as applied to claim 9 above, and further in view of Doylend (US 2017/0184450).
Regarding Claim 11, Bao also teaches wherein each of the cores is associated with different core electronics [#110A, #110B, #112A-E of Fig 1A, 1B; #402A-E, #438A-E of Fig 4A; 0041-42]. Bao does not explicitly teach – but Doylend does teach the core electronics are configured to tune a property of one of the outgoing LIDAR signals such that the tuning of the property causes a change to the direction that the one or more LIDAR output signals travel away from the scanning head associated with the core electronics [#210, #242 of Fig 2; 0049]. It would have been obvious to modify the system of Bao to include tuning capability of steering an output signal across a field of view at high speed without the need for mechanically moving parts.

Claim(s) 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0188371), Schmalenberg (US 2017/0350965) and Doylend (US 2017/0184450)., as applied to claim 11 above, and further in view of Lardin (US 2016/0377721). 
Regarding Claim 12, Bao also teaches wherein each of the core electronics is configured to generate LIDAR data from the outgoing LIDAR signal generated by the associated core [#436A-E of Fig. 4A; 0041-42]. Bao does not explicitly teach – but Lardin does teach LIDAR data including at least one component selected from the group consisting of the radial separation between the LIDAR system and an object located outside of the LIDAR system and a radial velocity between the LIDAR system and an object located outside of the LIDAR system [Fig 2; 0015; 0020]. It would have been obvious to modify the system of Bao to include determining radial separation for providing a laser ranging system capable of measuring both distance and velocity of an object outside of the measurement system.
Regarding Claim 13, Bao does not explicitly teach – but Schmalenberg does teach wherein the core included on the second core card is configured to generate LIDAR data from the second outgoing LIDAR signal [0031; 0056]. It would have been obvious to modify the system of Bao to include different core cards and a corresponding lens array to widen the field of view of a LIDAR device.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0188371) in view of Hartung (US 2017/0139411).
Regarding Claim 16, lnnovusion discloses a method of operating an optical manifold [Abstract], comprising: placing multiple cores in an interior of an optical manifold housing [0024; 0043], the cores each configured to generate an outgoing LIDAR signal that carries one or more channels [#402A-E; 436A-E of Fig 4A, 0026; 0041-2]; each of the cores being associated with a scanning head located apart from the optical manifold core [#110A, #110B, #112A-E of Fig 1A, 1B; #402A-E, #438A-E of Fig 4A; 0041-42], the scanning heads configured such that each scanning head receives an outgoing LIDAR signal from the associated core, one of the cores being a first core [#110A, #110B, #112A-E of Fig 1A, 1B; #402A-E, #438A-E of Fig 4A; 0024; 0026; 0041-43]; the second core configured to generate a second outgoing LIDAR signal that carries one or more second channels [#110A, #110B, #112A-E of Fig 1A, 1B; #402A-E, #438A-E of Fig 4A; 0024; 0026; 0041-43]; the second outgoing LIDAR signal having different optical properties from the outgoing LIDAR signal generated by the first core [#402A-E, #436A-E of Fig 4A; 0024; 0026; 0041-43]. Bao does not explicitly teach – but Hartung does teach replacing the first core with a second core [0110] It would have been obvious to modify the system of Bao for the purpose of providing a system for diagnosing and replacing faulty components to carry out operations of the
safety-critical system without using the output of a failed component [Abstract]. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0188371), and Hartung (US 2017/0139411), as applied to claim 16 above, and further in view of Donovan (US 2017/0307736).
Regarding Claim 17, Bao does not explicitly teach – but Donovan does teach wherein the difference between the optical properties of the first outgoing LIDAR signal and the second outgoing LIDAR signal includes at least one difference selected from the group consisting of a different number of channels carried by the first outgoing LIDAR signal and the second outgoing LIDAR signal, different channel wavelengths carried by the first outgoing LIDAR signal and the second outgoing LIDAR signal, different channel waveforms carried by the first outgoing LIDAR signal and the second outgoing LIDAR signal, different modulation of the channels carried by the first outgoing LIDAR signal and the second outgoing LIDAR signal, and chirp of the channels carried by the first outgoing LIDAR signal and the second outgoing LIDAR signal [#700-#704 of Fig 7; 0066]. It would have been obvious to modify the system of Bao for the purpose of providing a LIDAR system that use multiple wavelengths of light to improve performance and that may also reduce size, cost, and complexity [0050].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645